—In a visitation proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Orange County (Shapiro, J.), dated September 27, 2000, as, upon finding that he wilfully violated an order of the same court, dated August 3, 1999, committed him to a term of four consecutive weekends in the Orange County Jail. By decision and order of this Court dated November 8, 2000, enforcement of the order dated September 27, 2000, was stayed pending hearing and determination of the appeal.
Ordered that the order is modified, as a matter of discretion and in the interest of justice, by reducing the sentence to time served; as so modified, the order is affirmed, without costs or disbursements.
The evidence adduced at the hearing established that the appellant wilfully violated the August 3, 1999, visitation order which clearly and unequivocally expressed that the respondent was to have visitation with the children on Presidents’ Day weekend in February (see, Matter of Barcham-Reichman v Reichman, 250 AD2d 609, 610; Matter of McCormick v Axelrod, 59 NY2d 574, 583). Although the Family Court providently exercised its discretion in imposing a sentence of incarceration, the term of four consecutive weekends in jail is excessive under the circumstances, and we modify the order to reduce that term to one weekend in jail, which already has been served (see, Matter of Barcham-Reichman v Reichman, supra). Santucci, J. P., Florio, H. Miller and Townes, JJ., concur.